COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jenny Day and Guillermo Moreno v. Classic Autoplex

Appellate case number:   01-19-00744-CV

Trial court case number: 17-CV-0081

Trial court:             212th District Court of Galveston County

       Appellants, Jenny Day and Guillermo Moreno, have filed a motion for reconsideration.
The Court requests a response to the motion for reconsideration from appellee, Classic Autoplex.
The response must be filed no later than 5:00 p.m., 20 days from the date of this order. See
TEX. R. APP. P. 49.2.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss____________________
                             Acting individually


Date: January 16, 2020